                          Case 1:17-cv-00124-LLS Document 108 Filed 05/05/20 Page 1 of 1
                            Case 1:17-cv-00124-LLS Document 107 Filed 05/05/20 Page 1 of 1



                                                                                                                                f
                                                                                        . DU(' \·1, i
                                                                                        I f LECTRO~ICALLY FILED
~                                                                                       ; uOC #: _ _ _ _-:---:----
t.JU Division of Advertising Practices
r#' . ~
~ ,..;,
             Annette Soberats
              202-326-2921
                                                                                        i DATE fl LED: _)/{/2 c
C'~         asoberats@ftc.gov
                                                        United States of America
                                                FEDERAL TRADE COMMISSION
                                                    Washington, DC 20580


                                                                        May 5, 2020

               VIAECF
i;:;. _ _
                Hon. Louis L. Stanton,..¢'S.D.J.
                United States District Court
                Southern District of New York
                500 Pearl Street
                New York, NY 10007

                RE:       Federal Trade Commission, et al. v. Quincy Bioscience Holding Co., Inc., et al.
                          l 7-CV-00124-LLS

                Dear Judge Stanton:

                         Plaintiff, the Federal Trade Commission, writes with the consent of all parties and
                pursuant to Rule I.E. of Your Honor's Individual Practices, to respectfully request an
                adjournment of the Status Conference scheduled for May 8, 2020 at 2:30 pm. This is the parties'
                first request for an adjournment, and it is made in light of the curtailment of court operations in
                the Southern District of New York due to the COVID-19 pandemic.

                        The parties' Scheduling Order [Dkt. 103] proposes a status conference on August 7, 20204Vi0
                at 2:30 pm or at a date to be set by the Court. We ask that the Court adjourn the May 8th Status   t ~-,,. ~
                Conference to August 7, 2020 or to another date set by the Court.                                  0
                                                                                                                 ltA""--

                          We thank Your Honor for consideration of this request.                • ~ ~S ~      '1   1
                                                                                                                       '2..tJlc:>

                                                                Respectfully,                          11.t 1 1..."       1Y'
                                                                Isl Annette Soberats
                                                                Annette Soberats                            ~1..-s~~~~
                                                                Federal Trade Commission

                cc:       All counsel of record (via ECF)
                                                                                                                s-\rli.o
